SMITH, J.
Respondent contends that appellant’s' brief is insufficient to authorize this court to- donsidier the assignments of errors therein- contained. In such Contention >we .-think respondent is -correct. Without determining -whether the questions sought to be raised' upon this appeal could be .presented upon a mere judgment roll dlf authenticated, as- provided in chapiter 174, Laws 1913, or whether they could -only be presented upon a settled record settled under chapter 978, Laws 1913, it is clear that, in the one case, there should have been a recital in the brief that there w’as a 'settled record, containing the record appearing in such brief, while, in the other case, there should ¡have been a statement -that there was- a judgment roll. containing the record! appearing in such (brief. With a statement that there was such, settled! record or judgment roil, .this court would have indulged the presumption that they were properly 'authenticated. Hepner v. Wheatley, 33 S. D. 34, 144 N. W. 923. There being nothing to show that there was either a settled. -record, ior even a judgment roll, upon which such appeal was ba-sed, there is noth*465ing upon which this court could base a ruling u|poni the assignments of error.
The judgment and order olf the trial court are affirmed.